      Case 2:19-cv-14740-GGG-DMD Document 1 Filed 12/23/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA
 INTERNATIONAL-MATEX TANK                       * CIVIL ACTION NO.: 19-cv-13270
 TERMINALS, LLC                                 *
                Plaintiff,                      *
                                                *
 VERSUS                                         * JUDGE:
                                                *
 STOLT TANKERS, B.V.,                           * MAG JUDGE:
 STOLT EFFORT, B.V., ISS MARINE                 *
 SERVICES, INC., AND M/T STOLT                  *
 EFFORT
                   Defendants *
                              *
*********** *************************************************
                          COMPLAINT
       NOW     INTO     COURT,      through          undersigned   counsel,   comes   Plaintiff,

INTERNATIONAL-MATEX TANK TERMINALS, L.L.C., who respectfully brings suit against

STOLT TANKERS, B.V., STOLT EFFORT, B.V., and ISS MARINE SERVICES, INC., in

personam, and M/T STOLT EFFORT, in rem, and avers as follows:

                                             Parties

                                                1.

       Plaintiff, International-Matex Tank Terminals, L.L.C. (“IMTT”), is a limited liability

company duly organized and existing under the laws of Delaware and registered to do and

doing business in the State of Louisiana.

                                                2.

       In personam Defendant, Stolt Tankers, B.V. (“Stolt Tankers”), is a Netherlands

corporation or other business entity and subsidiary of Stolt-Nielsen, Ltd. that may be served

process through its registered agent in Louisiana, CT Corporation System, 3867 Plaza Tower

Drive, Baton Rouge, Louisiana 70816.




                                            Page 1 of 6
      Case 2:19-cv-14740-GGG-DMD Document 1 Filed 12/23/19 Page 2 of 6



                                                   3.

       In personam Defendant, Stolt Effort, B.V. (“Stolt Effort”), is a Netherlands corporation

or other business entity and subsidiary of Stolt-Nielsen, Ltd. That may be served process

through its registered agent in Louisiana, CT Corporation System, 3867 Plaza Tower Drive,

Baton Rouge, Louisiana 70816.

                                                   4.

       In personam Defendant, ISS Marine Services, Inc. (“ISS”), is a California corporation

and the United States affiliate of Inchcape Shipping Services Holdings, Ltd. that may be

served process through its registered agent in Louisiana, Matthew Richard, 2450 Severn

Avenue, Suite 108, Metairie, Louisiana 70001.

                                                   5.

       In rem Defendant, tanker vessel M/T STOLT EFFORT, is a 580 ft. x 102 ft. x 52 ft.

(24,495 gross ton) merchant vessel of the Cayman Islands, bearing Official No. 9178202, that

can regularly be found within this District.

                                     Jurisdiction & Venue

                                                   6.

       This is a case of admiralty and maritime jurisdiction and this Court has subject matter

jurisdiction pursuant to 28 U.S.C. § 1333. This action is a maritime tort claim, as contemplated

by Rule 9(h) of the Federal Rules of Civil Procedure and the Supplemental Admiralty and

Maritime Rules of the Federal Rules of Civil Procedure.

                                                   7.

       The amount in controversy exceeds SEVENTY-FIVE THOUSAND DOLLARS

($75,000.00), exclusive of interest and costs.




                                               Page 2 of 6
        Case 2:19-cv-14740-GGG-DMD Document 1 Filed 12/23/19 Page 3 of 6



                                                    8.

        Venue is proper under 28 U.S.C. § 1391(b), given that the events or omissions giving

rise to this claim occurred within this District.

                                          Facts & Claim

                                                    9.

        On December 26, 2016 and at all relevant times, IMTT owned and operated a terminal

facility located near mile 118.6 above Head of Passes on the left descending bank of the

lower Mississippi River in St. Rose, Louisiana.            The facility was comprised of various

moorings and docks, including Dock 2.

                                                    10.

        On December 26, 2016 and at all relevant times, Defendants Stolt Tankers, Stolt

Effort, and ISS were the owners and/or operators of the tanker vessel M/T STOLT EFFORT.

                                                    11.

        On December 26, 2016 at approximately 10:22 a.m. local time, the M/T STOLT

EFFORT was inbound on the Mississippi River in the vicinity of IMTT’s St. Rose terminal. As

it proceeded upstream, the M/T STOLT EFFORT negligently approached Dock 2 of IMTT

facility too closely and at an excessive rate of speed. The resultant wake pulled the properly

moored Kirby Offshore Marine vessel docked at the IMTT facility, the M/V EVERGLADES,

causing it to strike Dock 2, snapping IMTT’s mooring lines, and damaging one of IMTT’s dock

arms.

                                                    12.

        In order to mitigate any damages caused by Stolt Tankers, Stolt Effort and/or ISS,

IMTT hired River Construction, Inc. (“River Construction”) to disassemble, remove, and later

re-install the dock arm. IMTT was forced to incur $28,736.14 in expenses as a result of River

Construction’s labor and equipment.


                                             Page 3 of 6
         Case 2:19-cv-14740-GGG-DMD Document 1 Filed 12/23/19 Page 4 of 6



                                               13.

         Thereafter, IMTT retained North Wind Fabrication, Inc. (“North Wind”) to clean and

repair the damaged dock arm at a total cost to IMTT of $100,586.06, which was augmented

by $27,100.00 in towing costs for Magnolia Fleet, L.L.C. to deliver the damaged dock arm to

North Wind’s Gulfport, Mississippi facility before returning it to IMTT’s St. Rose facility.

                                               14.

         Additionally, IMTT was forced to allocate a substantial amount of in-house labor

towards the repairs mentioned hereinabove.           Specifically, in addition to $8,000.00 in

construction management costs, IMTT mechanics allocated over ninety-six (96) hours at a

cost of $7,200.00 and IMTT engineers allocated over twenty (20) hours at a cost of $2,000.00.

Notably, these burdensome expenses would have never materialized, but-for the negligence

of Stolt Tankers, Stolt Effort, and/or ISS and the negligence and unseaworthiness of the M/T

STOLT EFFORT.

                                               15.

         In sum, IMTT suffered damages, losses, and expenses in the amount of $173,622.20

as a result of the December 26, 2016 wake damage, which was solely and proximately

caused by the negligent failure of Stolt Tankers, Stolt Effort, and/or ISS to properly and safely

navigate the M/T STOLT EFFORT, failure to avoid creating swells or suction that caused

damage to the IMTT dock when it was struck by the properly moored vessel, negligent failure

to properly maintain and/or equip the M/T STOLT EFFORT, unseaworthiness, lack of due

care, lack of skill, and further acts that will be established and shown at trial. Moreover, the

aforesaid allision did not occur through any act, fault, or negligence on the part of either IMTT

or the M/V EVERGLADES, which was safely and securely moored to Dock 2 at all relevant

times.




                                            Page 4 of 6
        Case 2:19-cv-14740-GGG-DMD Document 1 Filed 12/23/19 Page 5 of 6



                                                16.

        Pursuant to the rule of The Pennsylvania, 86 U.S. 125 (1873), the M/T STOLT

EFFORT is presumed to be at fault for the incident, given her violation of rules designed to

avoid collisions, including, inter alia, rules pertaining to safe speeds. New Orleans Steamboat

Co. v. M/T Hellespont Glory, 562 F. Supp. 391, 393 (E.D. La. 1983) (citing Shell Pipe Line

Corp. v. M/T CYS ALLIANCE, 1982 A.M.C. 389, 395 (E.D. La. 1981)). Specifically, the M/T

STOLT EFFORT violated the safe speed rule, Inland Rule 6, which requires every vessel to

proceed "at a safe speed so she can take proper and effective action to avoid collision. In

determining the safe speed, the vessel must consider various factors including visibility, traffic

density, maneuverability, weather and sea conditions, and the vessel's draft in relation to the

depth of the available water.”

        WHEREFORE, Plaintiff prays that this Complaint be deemed good and sufficient, and

that:

i.      Process in due form of the law and according to the Federal Rules of Civil Procedure

        issue against in personam Defendants, Stolt Tankers, B.V., Stolt Effort, B.V., and ISS

        Marine Services, Inc., directing them to appear and answer this Complaint within the

        delays provided by law;

ii.     The Court, after due proceedings are had, enter judgment in favor of Plaintiff,

        International-Matex Tank Terminals, L.L.C. and against Stolt Tankers, B.V., Stolt

        Effort, B.V., and ISS Marine Services, Inc., in personam, in the full amount of Plaintiff’s

        damages, together with interest, costs, and attorney’s fees;

iii.    Process in due form of the law and according to the Federal Rules of Civil Procedure

        issue against in rem Defendant, M/T STOLT EFFORT, its tackle, furniture, and

        appurtenances and that all persons claiming any interest therein be compelled to

        appear and answer this Complaint;


                                            Page 5 of 6
      Case 2:19-cv-14740-GGG-DMD Document 1 Filed 12/23/19 Page 6 of 6



iv.   The Court, after due proceedings are had, enter judgment in favor of Plaintiff,

      International-Matex Tank Terminals, L.L.C. and against the M/T STOLT EFFORT, its

      tackle, furniture, and appurtenances, in rem, in the full amount of Plaintiff’s damages,

      together with interests, costs, and attorney’s fees; and

v.    The Court award Plaintiff, International-Matex Tank Terminals, L.L.C., all general and

      equitable relief as the Court deems just and proper.

                                          Respectfully submitted,

                                          DUNCAN & SEVIN, L.L.C.




                                          _____________________________________
                                          ELTON F. DUNCAN, III, T.A. (LA 14967)
                                          KELLEY A. SEVIN (LA 25871)
                                          400 Poydras Street, Suite 1200
                                          New Orleans, LA 70130
                                          Telephone: (504) 524-5566
                                          Facsimile: (504) 524-9003
                                          E-Mail: eduncan@duncansevin.com
                                          E-Mail: ksevin@duncansevin.com
                                          Attorneys for Plaintiff, International-Matex Tank
                                          Terminals, LLC


                               CERTIFICATE OF SERVICE


                    I hereby certify that on this 23rd day of December 2019, I
             electronically filed the foregoing with the Clerk of Court by using
             the CM/ECF system which will send a notice of electronic filing
             to all counsel of record. I further certify that I served the
             foregoing document and the notice of electronic filing by first-
             class mail, and/or facsimile, and/or electronic mail to any non-
             CM/ECF participants.




                                                  ________


                                         Page 6 of 6
